Citation Nr: 1230317	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for internal derangement of the right knee from October 27, 2004 through July 7, 2005.  

2.  Entitlement to an increased rating for residuals of a total right knee replacement from March 17, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, reduced the rating for internal derangement of the right knee from 20 percent to 10 percent effective October 27, 2004.  In a December 2005 rating decision, the RO granted a 100 percent rating for degenerative joint disease of the right knee, status post total knee replacement effective July 7, 2005.  A 30 percent rating was assigned effective September 1, 2006.  In a June 2008 rating decision, the RO assigned a 60 percent rating for the disability effective September 1, 2006.  

In his March 2006 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  In September 2011, he withdrew his hearing request.  

On March 17, 2010, the Veteran filed a claim for an increased rating for his residuals of a total right knee replacement.  In a May 2010 rating decision, the RO denied a rating in excess of 60 percent for residuals of a total right knee replacement.  The Veteran filed a notice of disagreement and he was provided with a statement of the case in June 2012.  His representative addressed the issue in an August 2012 Informal Hearing Presentation.  The Board has accepted this document as a substantive appeal on the issue and will address the claim in this decision.  

In a November 2008 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The Veteran did not appeal this determination and the issue is not currently before the Board.  It will not be addressed in this decision.  



FINDINGS OF FACT

1.  The RO did not comply with the procedural requirements for reducing the Veteran's rating for the internal derangement of the right knee from 20 percent to 0 percent from October 27, 2004 through July 7, 2005, to include providing proper notification of the proposal to reduce the disability rating and giving the Veteran the opportunity to submit evidence.  

2.  The Veteran underwent a total right knee replacement on July 7, 2005 ; he does not have shortening of the right lower extremity between 1 1/4 to 2 inches unemployability due to service-connected disability has not been demonstrated by the competent and credible evidence of record.  


CONCLUSIONS OF LAW

1.  The reduction of a 20 percent rating for internal derangement of the right knee to noncompensable was not proper and the criteria for restoration of the 20 percent rating have been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.71a, Diagnostic Code 5257 (2011).  

2.  The criteria for an increased rating for the service-connected residuals of a total right knee replacement, in excess of 60 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.16, 4.71, 4.71a, including Diagnostic Codes 5010, 5055, 5256, 5261, 5262, 5275 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In light of the decision herein restoring the Veteran's 20 percent rating for internal derangement of the right knee from October 27, 2004 through July 7, 2005, a discussion of VA's duty to notify provisions is not necessary.  In a March 2010 letter, prior to the rating decision on appeal pertaining to the claim for an increased rating, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, the need to advise VA of, or submit any further medical evidence relevant to, the claim, and how disability ratings and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements, and VA examination reports.  

The Board notes that VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Specifically, the visual examination included studies necessary to rate the Veteran's total right knee replacement relevant to the rating criteria for that disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Hence, the duty to assist has also been met. 

Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Restoration

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2011).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  

Here, the evidence reflects that the Veteran filed a claim for an increased rating for his service-connected right knee disability in November 2003.  At the time of his claim, his disability was characterized as internal derangement of the right knee, rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and degenerative joint disease of the right knee, rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  His combined rating was 30 percent.  In the January 2005 rating decision, the RO assigned a 30 percent rating for degenerative joint disease of the right knee effective October 27, 2004 and reduced the rating for the internal derangement of the right knee to 0 percent also effective October 27, 2004.  His combined rating remained 30 percent.  The Veteran was not provided a rating proposing the reduction for this aspect of his disability; the reduction was simply carried out in conjunction with the claim for an increased rating.  

The Board finds that the RO clearly reduced the Veteran's disability rating without following the applicable regulations.  The Veteran was not provided with a rating decision proposing the reduction and he was not afforded the appropriate period of time to present additional evidence to show that compensation payments should be continued at the present level.  Hence, the reduction is void ab initio.  See Greyzck, supra.  The Board observes that the RO has attempted to justify its determination by concluding that the Veteran's combined rating and compensation were not changed - his overall disability was simply recharacterized.  Hence, in effect, a reduction had not taken place.  However, in the January 2005 rating decision, the RO noted that there was "sustained improvement" in the Veteran's internal derangement of the right knee - which demonstrates that there was not just a re-characterization of the disability, but rather a rating reduction for this aspect of his right knee disability that was carried out without adhering to the applicable regulations.  Accordingly, the reduction was inappropriate and the 20 percent rating for internal derangement of the right knee is restored for the period from October 27, 2004 through July 7, 2005.  

Increased Rating

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's service-connected right knee disability, characterized as degenerative joint disease, residuals of a total right knee replacement, is currently rated 60 percent disabling under Diagnostic Codes 5010 and 5262 (according to the May 2010 rating decision).  Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2011).  Impairment of the tibia and fibula with nonunion and loose movement requiring a brace warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  This is the highest rating available under this diagnostic code.  

A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  For one year after a prosthetic replacement of the knee joint, the knee status post replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there is intermittent degrees of residual weakness, pain or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the most recent rating decision indicates that the Veteran's right knee disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5262and 5010, it actually appears that he has been assigned a 60 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This is the appropriate diagnostic code as it specifically pertains to a knee replacement, which the medical evidence shows the Veteran underwent on July 7, 2005.  See Butts, Pernorio, Tedeschi, supra.  Moreover, the Board finds that the Veteran is not entitled to a 100 percent rating for his residuals of a total right knee replacement a 100 percent rating because such rating is only warranted for one year following implementation of the prosthesis, and was in fact so assigned for the period from July 7, 2005 through August 31, 2006.  The current 60 percent rating is the maximum rating that may be assigned after expiration of total schedular rating under all the diagnostic codes that pertain to rating a knee disability.  Consequently, the Board finds that an increased rating is not warranted.  

The Veteran has asserted that he is entitled to a separate rating for shortening of his right lower extremity because he now wears 1/4 inch wedge in his right shoe.  However, to warrant a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275 the bones of the lower extremity must be shortened 11/4 to 2 inches.  Since this degree of shortening was not demonstrated in the clinical evaluations in the file, the Board finds that a separate rating is not warranted.  

In reaching its decision, the Board has considered the Veteran's statements regarding the disability, as well as the medical evidence in his file.  The Board finds that he is competent to report his symptoms.  However, here, the clinical evidence pertaining to the Veteran's residuals of a total right knee replacement is more probative for the purposes of assigning a rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the symptoms, pain and functional impairment reported have been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that his reported symptoms, or the clinical data, supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected right knee replacement disability - specifically, pain, weakness and limitation of motion.  There is no competent credible evidence of record that the Veteran has symptoms of his right knee disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Finally, the Board observes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the present case, the Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability that was denied by the RO in a November 2008 rating decision that was not appealed.  Moreover, in conjunction with the current claim the Veteran has not submitted additional competent medical evidence showing that he is not able to engage in substantially gainful employment due solely to his service-connected right knee disability.  Upon VA examination in October 2008, the examiner noted that the Veteran stopped working as an iron worker after he was involved in a motor vehicle accident and sustained a severe shoulder injury.  Accordingly, the Board finds that a total disability rating based on individual unemployability due to service-connected disability is also not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.  The claim for a rating in excess of 60 percent for residuals of a right knee replacement is denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  


ORDER

The reduction of the 20 percent rating to noncompensable for internal derangement of the right knee from October 27, 2004 through July 7, 2005 was not proper and restoration of the 20 percent rating is granted, subject to the regulations governing the payment of monetary benefits.  

A rating in excess of 60 percent for residuals of a right total knee replacement is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


